DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Unagami et al (US2015/0074237) in view of Edamula (4837414).
Unagami et al discloses a first cooking appliance (400)/non-transitory machine readable storage medium to cook food comprising a display (300, 340, para. 0092, 0100), a communication circuit (420, 530), instructions (para. 0060), processor (430, 520) to execute the instructions to access a cooking recipe, display a preparatory instruction, execute a cooking activity of recipe and transmit an instruction to initiate a second cooking activity at a second appliance different from the first (para. 0091-0093, 0098, 01017), a memory with a plurality of recipes (0095), display is touchscreen (para. 0101), communication is wirelessly (para. 0091-0093, 0106, 0111), preparatory instruction includes list of ingredients (para. 0098, 0128), preparatory instruction is a first preparatory instruction wherein processing circuitry identifies a second cooking activity and displays a second preparatory instruction (para. 0102-1019, 0127-0128, 0130-0135), processing circuitry adjusts power setting (para. 0108).  Unagami et al does not disclose processor circuitry to determine whether recipe is in a native format and converting cooking recipe to native recipe format if not in native recipe format.  Edamula discloses processor circuitry to determine whether recipe is in a native format and converting cooking recipe to native recipe format if not in native recipe format (112, Figure 5, column 5, lines 5-12).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included processor circuitry to determine whether recipe is in a native format and converting cooking recipe to native recipe format if not in native recipe format as taught by Edamula in the cooking appliance of Unagami et al for the purpose of providing coding means enabling the system to communicate with specific codes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779. The examiner can normally be reached 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





stf								/SHAWNTINA T FUQUA/November 19, 2022						Primary Examiner, Art Unit 3761